                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

WHITE KNIGHT DINER, LLC, et al.,                  )
                                                  )
               Plaintiffs,                        )
                                                  )
       v.                                         )    No. 4:17-CV-02406 JAR
                                                  )
ARBITRATION FORUMS, INC., et al.,                 )
                                                  )
               Defendants.                        )

                                MEMORANDUM AND ORDER

       The background of this case is set out in detail in the Court’s March 25, 2019 Order of

Dismissal (Doc. No. 186) and will not be repeated here. As relevant to Defendant Owners Insurance

Company’s pending motion to dismiss (Doc. No. 204) and motion to strike “Third Amended

Complaint” (Doc. No. 210), the Court subsequently vacated its March 25 Order of Dismissal as it

related to Defendant Owners and the three named Plaintiffs. The Court severed the claims brought

against Owners by these Plaintiffs, as well as Owners’ counterclaim, for further proceedings and

ordered Plaintiffs to refile a separate complaint against Owners. (Doc. No. 194).

       On May 13, 2019, Plaintiffs filed a separate pleading titled “Complaint.” The Complaint

removed certain plaintiffs and defendants but included the same Counts and allegations from the

previous class action complaint. (Doc. No. 200). On May 28, 2019, Owners moved to dismiss with

prejudice Counts III through VI of Plaintiff’s “Complaint.” 1 Plaintiffs requested and were

granted an extension of time to respond to Owners’ motion to dismiss, up to and including June

18, 2019. (Doc. Nos. 206, 207). On June 18, 2019, Plaintiffs filed their Third Amended

Complaint “as of right against Defendant Owners pursuant to Fed. R. Civ. P. 15(a).” (Doc. No.

1
  Count III of the Complaint asserts a claim for unjust enrichment; Count IV asserts a claim for money
had and received; Count V asserts a claim for compensatory damages; and Count VI asserts a claim for
punitive damages.
208 at ¶ 34). Owners moves to strike the Third Amended Complaint on the grounds that it was

filed without consent or leave of the court and in response to a motion to dismiss in an effort to

delay these proceedings. In their opposition to Owners’ motion to strike, Plaintiffs maintain that

their complaint constitutes a new pleading which they would have the opportunity to amend

more substantively under Rule 15.

       The Court notes it was the agreement and intent of the parties to proceed in this case with

the filing of a separate complaint against Owners. Although Plaintiffs have not complied with the

Federal Rules of Civil Procedure, in order to effect the parties’ agreement and intent, the Court

will allow and consider Plaintiffs’ “Third Amended Complaint.” However, no further

amendments will be allowed. The Court reminds the parties that they must comply with the

Federal Rules.

       With regard to Owners’ motion to dismiss, although an amended complaint typically

moots a previously filed motion to dismiss, upon notice to the Court, Owners may elect to have

its motion to dismiss applied to Plaintiffs’ Third Amended Complaint. Alternatively, Owners

may elect to file a new motion to dismiss the Third Amended Complaint, at which time the Court

will address the merits of Owners’ arguments.

       Accordingly,

       IT IS HEREBY ORDERED that Defendant’s Motion to Strike “Third Amended

Complaint” [210] is DENIED.

       IT IS FURTHER ORDERED that within seven (7) days of the date of this Order,

Defendant shall file a notice with the Court as to how it wishes to proceed on its motion to

dismiss.




                                                -2-
Dated this 11th day of July, 2019.    ________________________________
                                      JOHN A. ROSS
                                      UNITED STATES DISTRICT JUDGE




                                     -3-
